Citation Nr: 0634345	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision.  In May 2006, the 
veteran testified before the Board.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required of her.


REMAND

Additional development is necessary in this case.
 
The veteran has stated that she was sexually assaulted during 
service.  The Board has identified a June 1970 service 
medical record noting that the veteran complained of being 
nervous at all times (without further discussion of the basis 
for her nervousness).  

VA medical records report diagnoses of PTSD.  However, a 
review of the medical history and subjective finding portions 
of the medical records reveal that the veteran indicated 
multiple traumatic events prior to, during, and after 
service.  For example, a June 2001 VA discharge summary 
indicated that the veteran reported a history of childhood 
sexual, physical, and emotional abuse.  The veteran indicated 
that her male cousin sexually abused her from age 8 to 12, 
and her uncle assaulted her one time when she was 18 years 
old.  In addition to the two claimed sexual assaults during 
service, the veteran testified at her May 2006 Board hearing 
that she was assaulted within days after she had been 
discharged from active duty.  She further stated that she had 
suffered trauma as a result of the April 1995 Oklahoma City 
bombing, in that she was only two blocks away from the area 
during that attack.

Some medical records describe a relationship between the 
veteran's active service and her PTSD.  For instance, the 
veteran participated in a month-long VA sexual trauma 
treatment center program in May and June 2001, where she was 
diagnosed with PTSD.  While associated records described the 
alleged in-service traumas, they also described other 
stressors that pre-dated her service and stressors that 
occurred years after service.  (The Board notes that many of 
the records reflect ongoing difficulties with coping with the 
aftermath of the 1995 Oklahoma City federal building 
explosion, especially on the anniversary of that event.)  At 
the same time, these medical records reflect a diagnosis of 
borderline personality disorder with histrionic features.  

In light of the multiple stressors and the uncertainty as to 
the etiology of the veteran's diagnosed PTSD, as well as the 
veteran's participation in a VA sexual trauma treatment 
program, a VA PTSD examination is needed.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for a VA 
psychiatric examination by a clinical 
psychologist to determine the nature and 
etiology of the veteran's psychiatric 
disorders, including any PTSD that may be 
diagnosed.  Please provide the claims 
folder to the examiner and request that 
the examiner conduct the examination in 
accordance with the provisions of DSM-IV.  
The examiner should discuss whether the 
veteran currently has PTSD as well as any 
other psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should discuss 
each of the prerequisite criteria for a 
PTSD diagnosis under DSM-IV, including a 
detailed account of any stressors 
identified by the veteran.  In addition, 
the examiner should discuss to what 
extent, if any, the veterans psychiatric 
disorder(s) (including any diagnosed 
PTSD) are related to (1) stressors pre-
dating her active service; (2) stressors 
from her active service, and (3) 
stressors post-dating her active service.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then, return the case to the 
Board for its review, as appropriate.

The Board expresses no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


